Citation Nr: 0819269	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to June 21, 2005, for 
the grant of non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that granted the veteran's claim of 
entitlement to non-service-connected pension, effective June 
21, 2005.  The veteran perfected a timely appeal of the 
effective date to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter must be remanded for the following reasons.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  For disability pension claims received on or after 
October 1, 1984, the effective date is the date of receipt of 
the claim, or if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii).

In the instant case, the veteran was awarded an effective 
date for the grant of non-service-connected pension on June 
21, 2005, which was the date of her claim.  In an October 
2005 statement, the veteran reported that she had been 
hospitalized at St. Luke's-Roosevelt Hospital Center, St. 
Luke's Hospital, in New York, from August 26, 2004 to 
November 24, 2004.  An October 2005 statement from the 
veteran's private physician also indicated that the veteran 
had a history of hospitalization for mental illness, most 
recently for several weeks during the past year.  However, 
there are no hospital records from St. Luke's Hospital or 
records verifying that the veteran was hospitalized at St. 
Luke's Hospital from August 26, 2004 to November 24, 2004, 
and there is no indication that VA attempted to obtain such 
records.  Such records are necessary in order to determine 
whether a physical or mental disability was so incapacitating 
that it prevented the veteran from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which the veteran became permanently 
and totally disabled.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all of the veteran's 
hospital and medical treatment records 
from St. Luke's Hospital, in New York, 
NY, dating from August 2004 to November 
2004, and associate such records with 
the claims folder.  Any unsuccessful 
attempts to obtain such records should 
be documented and associated with the 
claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



